DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on December 28, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 20-23 and 25-39 are pending and under consideration in this action. Claims 1-19 and 24 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 20-23, 26-28, 30-36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnaud (US 2001/0031269 A1; of record).
Applicant claims a solid cosmetic composition for making up and/or caring for the skin and/or the lips, comprising, in a physiologically acceptable medium, at least one fatty phase comprising: 
(i) at least one non-volatile hydrocarbonated apolar oil, wherein the total amount of non-volatile hydrocarbonated apolar oil ranges from about 5% to about 30% by weight, relative to the total weight of the composition; 
(ii) at least one non-volatile phenylated silicone oil, wherein the total amount of non-volatile phenylated silicone oil ranges from about 43% to about 90% by weight, relative to the total weight of the composition; 
(iii) at least one wax, wherein the total amount of wax ranges from about 3% to about 30% by weight, relative to the total weight of the composition; and
(iv) at least one volatile hydrocarbon oil,
wherein the cosmetic composition is anhydrous, wherein the total amount of water is less than 1% by weight, relative to the total weight of the composition, and
wherein the solid cosmetic composition is capable of providing improved color development and improved color transfer resistance.

Applicant also claims a method for making up and/or caring for the skin and/or the lips, comprising, applying to the skin and/or the lips the aforementioned cosmetic composition.

	Arnaud discloses a composition comprising at least one volatile hydrocarbon-based solvent; at least one non-volatile silicone compound which is soluble or dispersible in the volatile hydrocarbon-based solvent; and at least one non-volatile hydrocarbon-based oil which is soluble in the volatile hydrocarbon-based solvent and incompatible with the non-volatile silicone compound. Arnaud discloses that with the composition, it is possible to obtain a glossy deposit having very good staying power, which undergoes little to no transfer, does not migrate, and is water-resistant, while at the same time being very pleasant to apply and to wear throughout the day (abstract; para.0011-0026, 0115, 0116). 
compositions preferably contain a continuous fatty (or lipophilic) phase and are preferably anhydrous. In this case, they can be in a stick form. The composition which may be in the form of a rigid solid, cast as a stick. Arnaud discloses that the composition is preferably a lipstick (para.0022, 0044, 0114, 0115).
Arnaud also discloses methods of using the composition, which includes applying the composition to the lips (para.0033).
	Arnaud disclose that the use of a non-volatile silicone compound, a non-volatile hydrocarbon-based oil, which is incompatible with the non-volatile silicone compound, and a specific volatile solvent, in a physiologically acceptable composition and more preferably a cosmetic composition, makes it possible to obtain a glossy deposit of very good staying power, which undergoes little or not transfer, does not migrate, and is water-resist, while at the same time being very pleasant to apply and to wear throughout the day. The deposit is soft and creamy (para.0040).
	Arnaud discloses that volatiles oils are preferable for obtaining a film with “transfer-resistance” properties. After evaporation of these oils, a soft, homogeneous, glossy deposit is obtained which is comfortable on the lips onto which the composition is applied. These volatile oils also make it easier to apply the composition to keratin materials (para.0097).
	As discussed above, the composition includes one or more physiologically acceptable non-volatile silicone compounds. Examples of suitable non-volatile silicone compounds include phenyltrimethicones (reading on non-volatile phenylated silicone oil), polydimethylsiloxanes (reading on non-volatile, non-phenylated dimethicone oil), polyalkylmethylsiloxanes, silicone resins, fluorosilicones, and mixtures thereof. Their content by mass in the final composition is, for example, within the range from 0.5% to 90% and preferably from 5% to 60% (para.0053-0057). The inclusion of phenyltrimethicone (reading on non-volatile phenylated silicone oil having no dimethicone part) is exemplified in the lipstick in stick form of Arnaud’s Example No. 7 (para.0133).
isododecane or isohexadecane or mixtures thereof (reading on volatile hydrocarbon oil) are preferably used. The volatile hydrocarbon-based solvent(s) preferably represent(s) a content by mass of from 5% to 90% (para.0083-0084). The inclusion of isododecane is exemplified in the lipstick in stick form of Arnaud’s Example No. 7 (para.0133), and the inclusion of isohexadecane is exemplified in the lipstick in stick form of Arnaud’s Example 8 (para.0135).
	The composition can also contain at least one additional fatty substance other than the non-volatile silicone compound, the volatile hydrocarbon-based solvent, and the non-volatile hydrocarbon-based oil, chosen from waxes, gums and fatty substances that are pasty at room temperature, oils, and mixtures thereof, of mineral, animal, plant, or synthetic origin (para.0085-0086). Among such suitable additional fatty substances include hydrogenated polyisobutene (para.0090). The inclusion of hydrogenated polyisobutene (reading on non-volatile hydrocarbonated apolar oil) in an amount of 13.82% is exemplified in the lipstick in stick form of Arnaud’s Example No. 7 (para.0133). 
	The waxes may be present in an amount of 0-50% by weight and better still from 5% to 20%, so as not to excessively reduce the gloss of the composition and of the film deposited on the lips (para.0109). Among the suitable waxes include polyethylene wax and microcrystalline wax (both reading on apolar waxes) (para.0108, 0119, 0133). The inclusion of polyethylene wax in an amount of 11.60% is exemplified in Arnaud’s Example No.7. The inclusion of microcrystalline wax is exemplified in Arnaud’s Examples 1 and 2.
	The composition can advantageously further include one or more dyestuff (reading on coloring agents) containing at least one pulverulent compounds, such as pigments, nacres, and fillers, and/or one or more liposoluble or water-soluble dyes (para.0099-0103). 
	With regards to the instant claims 27 and 32, Arnaud does not disclose non-volatile phenylated silicone oil  having at least one dimethicone part as a mandatory component. Arnaud discloses that their non-volatile silicone compound component may be, for example, phenyltrimethicone (a non-volatile phenylated silicone having no dimethicone part), and exemplifies lipsticks that are free from non-volatile 
	With regards to the instant claims 30 and 31, Arnaud discloses that their non-volatile silicone compounds component of their compositions may be a mixture of non-volatile silicone compounds. Among the examples of suitable non-volatile silicone compounds include phenyltrimethicones (reading on non-volatile phenylated silicone oil), polydimethylsiloxanes (reading on non-volatile, non-phenylated dimethicone oil), polyalkylmethylsiloxanes, silicone resins, fluorosilicones, and mixtures thereof. Arnaud further discloses that their content by mass in the final composition is, for example, within the range from 0.5% to 90% and preferably from 5% to 60%. Thus, in the case that Arnaud’s composition comprises, for example, phenyltrimethicones (non-volatile phenylated silicone oil) in an amount of 50% and polydimethylsiloxanes (non-volatile, non-phenylated dimethicone oil) in an amount of 10% as the non-volatile silicone compounds component of the composition, the weight ratio of the total non-volatile phenylated silicone oil to the total non-volatile, non-phenylated dimethicone oil would be 5 (i.e. greater than 1).
	With regards to the instant claim 33, as discussed above, Arnaud discloses the inclusion of a non-volatile hydrocarbonated apolar oil (e.g. hydrogenated polyisobutene) and non-volatile phenylated silicone oil (e.g. phenyl trimethicone) in amounts overlapping with those recited in the instant claims. Arnaud also exemplifies a lipstick (Arnaud’s Example 6, para.0131) having a smaller amount of hydrogenated polyisobutene (14.36%) than phenyltrimethicone (34.32%), in particular, in a weight ratio of hydrogenated polyisobutene (non-volatile hydrocarbonated apolar oil) to phenyl trimethicone (non-volatile phenylated silicone oil) of about 0.4 (i.e. within about 0.1 to about 0.5).
With regards to the amounts and ranges disclosed by the prior art reference, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnaud (US 2001/0031269 A1; of record) as applied to claims 20-23, 26-28, 30-36, and 38 set forth above, further in view of Ferrari et al. (Ferrari) (US 2005/0245673 A1; cited in 12/18/2014 IDS).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the composition has a hardness value ranging from about 60 and about 2500 Nm-1.

	The teachings of Arnaud are set forth above and incorporated herein.

	Arnaud does not appear to explicitly disclose the hardness value of the composition. Ferrari is relied upon for this disclosure. The teachings of Ferrari are set forth herein below.

Ferrari discloses a cosmetic composition comprising a liquid fatty phase for the skin and/or lips, in particular a make-up stick such as lipstick (abstract; para.0001). Ferrari discloses that the composition preferably has a hardness ranging from 20 to 2000 gf, particularly from 60 to 600 gf. For a composition in stick form, the composition may have a hardness from 30 to 250 gf (about 29 to about 245 N/m). The hardness is such that the composition is self-supporting and can disintegrate easily to form a satisfactory deposit on the skin and lips. In addition, with this hardness, the composition shows good impact strength (para.0435-0437).

	Both Arnaud and Ferrari are directed to cosmetic compositions, in particular solid lipsticks. In light of Ferrari’s disclosure that solid lipsticks are known to have a hardness value from 30 to 250 gf (about 29 to about 245 N/m), one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Arnaud with the teachings of Ferrari and prepare Arnaud’s lipsticks to have a hardness value between 30 and 250 gf. One of ordinary skill in the art would have been motivated to do so as Ferrari discloses that this hardness is such that the composition is self-supporting, can disintegrate easily to form a satisfactory deposit on the lips, and shows good impact strength. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Arnaud discloses a cosmetic composition in the form of a solid lipstick, and Ferrari discloses such compositions are known to have a hardness value within the aforementioned range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 25 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnaud (US 2001/0031269 A1; of record) as applied to claims 20-23, 26-28, 30-36, and 38 set forth above, further in view of Bradshaw et al. (Bradshaw) (US 2012/0171138 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the at least one non-volatile phenylated silicone oil is chosen from trimethyl pentaphenyl trisiloxane, diphenylsiloxy phenyltrimethicone, or mixtures thereof.

	The teachings of Arnaud are set forth above and incorporated herein.

Arnaud does not appear to explicitly disclose wherein the at least one non-volatile phenylated silicone oil is chosen from trimethyl pentaphenyl trisiloxane, diphenylsiloxy phenyltrimethicone, or mixtures thereof. Bradshaw is relied upon for this disclosure. The teachings of Bradshaw are set forth herein below.

Bradshaw discloses an anhydrous glossy cosmetic composition which is long wearing and transfer resistant, while at the same time providing superior comfort, non-tacky feel and cushioning. In an embodiment, the composition is a lip composition (abstract; para.0001, 0011, 0015, 0081). The composition comprises at least one non-volatile solvent having more than one phenyl group (para.0003-0011). Among the preferred non-volatile silicones having more than one phenyl group are phenyl trimethicone compounds, such as diphenylsiloxy phenyl trimethicone (reading on instant claim 25’s phenyl silicone oils of formula (VII))(para.0065-0066).

Both Arnaud and Bradshaw are directed to anhydrous cosmetic compositions, in particular those applied to the lips, that provide a glossy deposit, is transfer resistant, and is pleasant to wear throughout the day. Arnaud discloses the inclusion of at least one non-volatile silicone compound, such as phenyl trimethicones. In light of Bradshaw’s disclosure that diphenylsiloxy phenyl trimethicone is a specific phenyl trimethicone that is known to be used in anhydrous lip compositions, it would have been obvious Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because both Arnaud and Bradshaw are directed to anhydrous lip cosmetics having the benefit of a glossy deposit, is transfer resistant, and pleasant to wear throughout the day, Arnaud specifically discloses the inclusion of phenyl trimethicones as a non-volatile silicone compound component of their lipstick, and Bradshaw discloses that diphenylsiloxy phenyl trimethicone is a specific non-volatile phenyl trimethicone known to be used in lip cosmetics having the aforementioned benefits.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
(1) Applicant argues that Arnaud fails to teach or suggest a cosmetic composition, or a method for applying such composition, comprising at least one fatty phase that includes at least one non-volatile phenylated silicone oil, wherein the total amount of non-volatile phenylated silicone oil ranges from about 43-90% by weight, relative to the total weight of the composition as recited in claims 20 and 38. Applicant argues that the cited disclosure of non-volatile silicone compounds in Arnaud includes both non-volatile nonphenylated silicone oils and non-volatile phenylated silicone oils, and therefore, the percentage ranges of non-volatile silicone compounds disclosed in Arnaud (i.e. 0.5-90%) fails to teach or suggest the inclusion of any particular amount of non-volatile phenylated silicone oil. Applicant further notes that Arnaud’s Examples 7 and 8 include non-volatile phenylated silicone oil in amounts that are outside of the claimed range of about 43-90%.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. While Arnaud discloses various examples of suitable non-volatile silicone compounds that may be incorporated prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Furthermore, it is noted that Arnaud’s Example 2 reads on, for example, at least the instant claim 1. Arnaud’s Example 2 is an anhydrous lipstick comprising hydrogenated polyisobutene (reading on non-volatile hydrocarbonated apolar oil) in an amount of 11.15 wt.%, microcrystalline wax in an amount of 7.63 wt.%, isododecane (reading on volatile hydrocarbon oil), and phenyltrimethicone (reading on non-volatile phenylated silicone oil) in an amount of 41.21 wt.%. Although Arnaud’s amount of phenyltrimethicone is outside of the range of 43-90% by weight, the instant claim recites that the range of the at least one non-volatile phenylated silicone oil is from about 43% to about 90% by weight. The term “about” encompasses amounts slightly below and above the specified end point. The instant Specification does not appear to define the term “about” to indicate how much above and below the end point is encompassed by the claim. As 41.21% is within 5% of the endpoint 43%, absent evidence to the contrary, Arnaud’s Example 2 comprising an amount of 41.21 wt.% phenyltrimethicone reads on a non-volatile phenylated silicone oil in an amount ranging from about 43% to about 90% by weight.

Conclusion
Claims 20-23 and 25-39 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616